DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-15 and 21 are pending. Claims 1 and 5-11 are currently amended. Claims 16-20 are cancelled. Claim 21 is newly added.
In view of the amendment, filed 05/12/2022, the following objections and rejections are withdrawn from the previous Office Action, mailed 02/16/2022:
Drawings, specification, and claim objections
Claim rejections under 35 U.S.C. 112(b)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1, lines 7-8, “a propulsion system…configured to urge the feedstock material in a processing direction along the rotational axis.” The specification provides that the propulsion system may include a push ram 20 ([0016], [0056]-[0057] Fig. 1), a rolling system 22 comprising pinch rollers 24 ([0017], [0058], Fig. 2), or rotating screw 26 ([0018], [0059], Fig. 3).
In claim 1, lines 12-13, “a forming tool configured to deform the extruded malleable material to a targeted shape.” A forming tool 62 is depicted in Figs. 18-22, and original claims 13-15 provide a forming tool comprises a rolling system, forging system, or forming system. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 8-12, 14-15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al., KR101316989B1 (of record) in view of Dong et al., US 20180050418 A1, cited in Applicant’s IDS. An Espacenet translation of Shin (of record) is referred to herein.

Shin teaches a forming apparatus for processing metal material comprising a container 10, rotary die 20, and ram 30 (Abstract). The ram presses the rear side of the metal material 50, and the rotary die, which rotates in contact with the front side of the metal material has a processing hole through which the material is extruded (Abstract, [0042]). See extrusion molding apparatus depicted below in Figs. 7 and 10:

    PNG
    media_image1.png
    485
    386
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    336
    350
    media_image2.png
    Greyscale


The apparatus taught by Shin further comprises a deformation generating unit 22 (protrusions) which protrude from the surface of the die ([0044], [0056]) so that a forming force is evenly distributed over the surface of the material and flow of the material is generated ([0052], [0055]). Through this, rotational flow is generated in the non-extruded metal material inside the container, and formability is improved, while dead zones of the metal material inside the container are removed ([0060]-[0061]). The pressurized material is then extruded through the processing hole ([0071]).

As to claim 1, Shin teaches a solid-state manufacturing system (forming / extrusion molding apparatus) comprising: a sleeve having a hollow portion for receiving a metal-based feedstock material (metal material 50, container 10); a friction die rotatably coupled adjacent an end of the sleeve (rotary die 20), the friction die and the sleeve being rotatable relative to each other along a rotation axis (see Fig. 10) and configured to generate frictional heat to heat at least a portion of the metal-based feedstock material within the hollow portion of the sleeve to a malleable state (rotating die rotates in contact with front of the metal material [0042], generating a flow of the material [0052], [0055]; there is necessarily some degree of frictional heat generated by rotating one surface against another under pressure to cause deformation and induce flow); a propulsion system operably coupled to the sleeve and configured to urge the feedstock material in a processing direction along the rotation axis (ram 30); and an extrusion hole configured to permit the malleable metal-based feedstock material to be extruded from the extrusion hole in response to the propulsion system to form an extruded malleable material (processing hole).
Shin is silent regarding a forming tool configured to deform the extruded malleable metal-based material to a targeted shape.
Dong teaches a 3D printing apparatus utilizing a friction stir welding mechanism intended to overcome certain limitations of 3D metal printing (Abstract, Background, [0003]-[0004]). The system includes a micro forging system to perform semi-solid metal forging and improve mechanical properties of the deposited material ([0007], [0057]-[0059]). The micro-forging mechanism includes a vibration generator, pushrod, and hammer, wherein the hammer can take on different shapes to meet the final product’s need for different internal grains and external profiles ([0059], [0062]). The shape of the material can be defined by the micro-forging hammer ([0062]). Dong teaches that using the micro-forging system can improve mechanical properties and lead to a final product having higher strength ([0059]).
It would have been obvious to one of ordinary skill in the art to modify the extrusion apparatus of Shin to include a forming tool configured to deform the extruded malleable metal-based material to a targeted shape, in order to provide the capability of meeting the final product needs regarding internal grains and external profile, as well as to improve mechanical properties of the deposited material, as taught by Dong.

As to claim 2, Shin discloses the propulsion system comprises a pushing ram (ram 30).

As to claim 5, Shin discloses the extrusion hole extends through the friction die (Fig. 10).

As to claims 8-11, Shin teaches the extrusion hole configured to permit the malleable feedstock material to be extruded from the extrusion hole in response to the propulsion system (processing hole) comprises an extrusion hole configured to deposit the extruded material. Shin does not explicitly disclose intended uses of the apparatus including depositing the extruded material onto a substrate (claim 8), onto a surface of a component (claim 9), onto a defect of a component (claim 10), or into a gap between at least two components (claim 11).
Applicant is reminded that "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
In this case, one of ordinary skill in the art would reasonably conclude the apparatus taught by Shin in view of Dong was capable of depositing the extruded material onto any surface such as a substrate, surface of a component, defect, such as a dent, groove, or crack, of a component, or gap between at least two components, as there is no additional or altered structure required for any of these applications. Furthermore, at least depositing the extruded material onto a substrate (claim 8) or surface of a component (claim 9), in general, would be expected intended uses of such an apparatus for one skilled in the art. Depositing the extruded material specifically onto a defect of a component (claim 10) or into a gap between at least two components (claim 11) requires no change to the structure of the extrusion apparatus, as evidenced in the instant disclosure by Figs. 14-15, and therefore the claims are not differentiated from the prior art applied for claim 1.

As to claim 12, Shin in view of Dong teaches the solid-state manufacturing system according to claim 1, further comprising the forming tool configured to process the extruded material, as set forth for claim 1. 

As to claim 14, Shin in view of Dong teaches the solid-state manufacturing system according to claim 12, wherein the forming tool comprises a forging system, as set forth for claim 1.

As to claim 15, Shin in view of Dong teaches the solid-state manufacturing system according to claim 1, wherein the forming tool comprises a forming system, as set forth for claim 1.

As to claim 21, Shin in view of Dong teaches the solid-state manufacturing system according to claim 1. The references do not explicitly disclose the forming tool comprises a plastering surface configured to deform the extruded malleable metal-based material to the targeted shape.
However, Dong teaches the hammer can take on different shapes to meet the final product’s need for different external profiles, and the shape of the product is defined by the micro-forging hammer ([0059], [0062]). Accordingly, one of ordinary skill in the art would conclude that the hammer contacts the deposited metal and comprises a surface which deforms the deposited material to meet the final shape desired.
It would have been obvious to one of ordinary skill in the art to specify the forming tool of Shin in view of Dong comprises a plastering surface configured to deform the extruded malleable metal-based material to the targeted shape in order to shape the deposited product as desired for the final form, as taught by Dong.

Claims 3-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Dong, as applied to claim 1, and further in view of Kandasamy, US 2017/0043429 A1 (of record).

As to claim 3, Shin in view of Dong teaches the solid-state manufacturing system according to claim 1. Shin teaches the propulsion system comprises a pushing ram and does not disclose the propulsion system comprises a pinch roller.
In the same field of endeavor, Kandasamy describes additive friction stir methods wherein material is deformed through rotational friction and subsequently extruded (Abstract, [0006], [0010]).  Kandasamy is directed to the use of metal-based materials ([0056]). Kandasamy teaches a propulsion system comprising an auger screw (Fig. 7) or a metal rolling mill type mechanism ([0078]). The metal rolling mill type mechanism can be used for feeding of solid stock and applying force to the filler material, as it is driven toward the nozzle outlet ([0078], Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the propulsion system comprising a pushing ram taught by Shin with the propulsion system comprising a pinch roller, taught by Kandasamy, because this amounts to a substitution of one known element for another yielding predictable results of pushing a feedstock material toward an extrusion outlet and effecting a pressurized material flow.

As to claim 4, Shin teaches the propulsion system comprises a pushing ram and does not disclose the propulsion system comprises a rotating screw.
Kandasamy describes additive friction stir methods wherein material is deformed through rotational friction and subsequently extruded (Abstract, [0006], [0010]).  Kandasamy teaches a propulsion system comprising an auger screw (Fig. 7, [0078]). The auger screw is used to push material through the spindle at a defined rate, where frictional heating of the filler material is then performed ([0071], [0073], [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the propulsion system comprising a pushing ram taught by Shin with the propulsion system comprising a rotating screw, taught by Kandasamy, because this amounts to a substitution of one known element for another yielding predictable results of pushing a feedstock material toward an extrusion outlet and effecting a pressurized material flow.

As to claim 7, Shin in view of Dong teaches the solid-state manufacturing system according to claim 1. Shin is silent regarding a hopper system configured to deliver the feedstock material to the hollow portion of the sleeve, the feedstock material being in particle form. 
In the same field of endeavor, Kandasamy describes additive friction stir methods wherein material is deformed through rotational friction and subsequently extruded (Abstract, [0006], [0010]). Kandasamy teaches that a gravity-fed powder delivery system, such as a hopper, can be used as a feeder system ([0082]). The feed system preferably comprises a reservoir for holding powder filling material, a mixer for mixing powder added to the reservoir, and a passageway for delivering feed material from the hopper to the tool body ([0082]). As feed material is dispensed into and from the tool, more feed material can be delivered into the tool from the hopper, so that the feed material is automatically continuously or semi-continuously delivered ([0082]). Furthermore, the hopper allows for mixing of different powder types prior to being dispensed to the tool ([0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solid-state manufacturing system taught by Shin in view of Dong to incorporate a hopper system configured to deliver the feedstock material to the hollow portion of the sleeve, the feedstock material being in particle form, in order to allow for continuous or semi-continuous feeding of materials, as well as for the mixing of feed materials, as taught by Kandasamy.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Dong, as applied to claim 1, and further in view of Grong et al., WO 2017/194793 A1 (“Grong”).

As to claim 6, Shin in view of Dong teaches the solid-state manufacturing system according to claim 1. Shin teaches the extrusion hole extends through the rotary die, as set forth for claim 1, and Shin also teaches the material may be extruded through a hole in a fixed die distinct from the rotary die ([0066]). There are advantages associated with a fixed outlet, including that since the processing part (outlet surface in contact with extrusion product) does not rotate, the friction force between the surfaces of the hole and the extruded materials is reduced, and rotation of the extruded material can be prevented ([0067]-[0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extrusion hole in the rotary die taught by Shin with the extrusion hole in a fixed die so that the friction force between the surface of the extrusion hole and the extruded material is reduced and rotation of the extrusion product is prevented, as taught by Shin.
Shin does not explicitly state the extrusion hole extends through a wall of the sleeve.
While one of ordinary skill in the art would expect that an extrusion hole extending through a wall of the sleeve still requires or implies a nozzle, die, or other outlet structure through which the extrusion hole is formed and material is extruded, the claim requires the nozzle, die, or other outlet structure is formed at the sleeve so that the extrusion hole extends through a wall of the sleeve. In the embodiment of Shin featuring a fixed die through which the extrusion hole is formed, the fixed die does not appear to be positioned in a wall of the sleeve/container.
Grong teaches an extrusion and boding tool for solid-state metal processing that involves extruding a metal in solid state and bonding it to a metal substrate (Abstract; p. 1, lines 3-7). The tool may comprise a main body and a rotating die through which the extrusion material is extruded (Abstract). The tool may comprise an extrusion chamber and a plurality of dies through which the extrusion material is extruded associated with the extrusion chamber, wherein the tool is arranged so that, in use, the extrusion material is received in the extrusion chamber and plasticized within the extrusion chamber before being extruded through one of the dies onto a substrate (Abstract). 
The tool may comprise one or more fixed/stationary dies and/or may comprise one or more moving dies (p. 13, lines 12-13). The one or more stationary dies may be provided in the stationary extruder housing (p. 12, lines 1-2; p. 14, lines 14-15). In an embodiment of an additive layer manufacturing extruder head, Grong teaches the use of a rotating spindle with no moving dies (outlets) but instead a stationary die in the extrusion housing is used to deposit extrudate in the form of a bead of material (p. 36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fixed die outlet of the solid-state manufacturing system taught by Shin with the fixed extrusion hole extending through a wall of the sleeve, as taught by Grong, because this amounts to a substitution of one known element for another yielding predictable results of providing a stationary outlet for material extrusion. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Dong, as applied to claim 1, and further in view of Thomas et al., US 5262123, provided in Applicant’s IDS.

As to claim 13, Shin in view of Dong teaches the solid-state manufacturing system according to claim 1. The references do not disclose the forming tool comprises a rolling system.
Shin in view of Dong teaches a micro-forging system for semi-solid metal forging of deposited material in order to improve mechanical properties and achieve a desired shape (Dong - [0057]-[0059], [0062]). Dong teaches using a hammer for the forging/forming ([0059]). However, it is known in the art to use alternate means for forging in order to compress and/or shape the formable material. Thomas evidences that rolling is a known alternative to hammering as a method for further shaping of deposited material in the field of metal forming (Col. 6, line 67 – Col. 7, line 2).
It would have been obvious to one of ordinary skill in the art to substitute a rolling system for the hammer system in the forming tool of Shin in view of Dong because doing so amounts to a substitution of one known element for another yielding predictable results of compressing or shaping the deposited material for the purpose of metal forming.

Response to Arguments
Applicant's arguments filed 05/12/2022 have been fully considered but they are generally not persuasive. 
Regarding claim interpretation under 35 U.S.C. 112(f), Applicant argues (pp. 8-9) that the presumption against interpretation under 35 U.S.C. 112(f) has not been overcome and therefore the claim terms previously indicated should not be interpreted as indicated in the previous Office Action. Applicant submits that the Examiner’s conclusory statement that “propulsion system,” “a forming tool,” and “a hopper system” are generic placeholders coupled to only functional language and not preceded by recited structure is not sufficient to overcome the presumption and does not meet a required showing that the terms are “a nonce word or a verbal construct that is not recognized as the name of structure.” Applicant further notes that MPEP 2181(I.)(A.) lists ten non-structural generic placeholders that may invoke 112(f), each of which includes a noun followed by “for,” which directly parallels the “means for” trigger phrase. Applicant indicates that the word “for” is important and none of the pending claims include one of the listed ten terms followed by “for,” and therefore there is a substantive distinction between the Examiner’s asserted non-structural terms and the terms actually used by Applicant. Finally, Applicant notes that the claims require specific structural terms that are “configured to” achieve a stated purpose, phraseology which invokes structure.
The arguments with regard to “propulsion system” and “forming tool” are not found persuasive. With regard to “hopper system” the arguments are persuasive. In determining whether a claim limitation that does not use the term “means” invokes 112(f), the presumption that 35 U.S.C. 112(f) does not apply is overcome when the claim fails to recite sufficiently definite structure or else recites function without reciting sufficient structure for performing that function. The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015).
MPEP 2181 also states that for a term to be considered a substitute for "means," and lack sufficient structure for performing the function, it must serve as a generic placeholder and thus not limit the scope of the claim to any specific manner or structure for performing the claimed function. In this case, the terminology of “propulsion system” and “forming tool” do not limit the scope of claim 1 to any specific manner or structure for urging the feedstock material in a processing direction or deforming the extruded malleable material, respectively. 
A cited example in MPEP 2181 of where the term “means” was not used but the Board or courts determined nevertheless that the claim limitation fell within the scope of 35 U.S.C. 112(f) includes: Personalized Media, 161 F.3d at 703–04, 48 USPQ2d at 1886–87 (Fed. Cir. 1998); Mas-Hamilton, 156 F.3d at 1213, 48 USPQ2d at 1016 (Fed. Cir. 1998) ("lever moving element for moving the lever" and "movable link member for holding the lever…and for releasing the lever" were construed as means-plus-function limitations invoking 35 U.S.C. 112, sixth paragraph since the claimed limitations were described in terms of their function rather than their mechanical structure). In the instant case, in claim 1, both “propulsion system” and “forming tool” are described in terms of their function, rather than their structure. The terms are not recognized by persons of ordinary skill in the art to have a sufficiently definite meaning as the name of structure for performing the recited functions.
It is noted that the term “system” is listed as one of the non-structural generic placeholders that may invoke 112(f), as well as “mechanism,” “device,” “machine,” and “apparatus,” all of which are synonyms for “tool.” Regarding the inclusion of “for” after each of these terms, it is noted that MPEP 2181 also states that a linking phrase such as “configured to” may be used in place of “for.” 
Accordingly, the above limitations are interpreted under 112(f) to include the structure described in the disclosure and equivalents thereof. 
Since the term “hopper” in “hopper system” denotes a type of structural device known in the art, upon further consideration, it is not determined to invoke 35 U.S.C. 112(f) in the instant case.
Regarding claim rejections under 35 U.S.C. 103, Applicant argues (pp. 10-14) that Shin and Susnjara, singly or in combination, fail to teach or suggest the claimed invention (amended claim 1). Applicant states (p. 13) that the objective of Shin is to increase the strength of the metal material, therefore it is notable that Shin is completely silent regarding any teachings relating to “frictional heating,” “malleable state,” and “form an extruded malleable material.” 
The arguments are not found persuasive. While Shin does not use the phrase “frictional heating,” Shin describes that transmission of the rotational force of the rotating die to the front of the metal material is for “forcibly generating the flow of the material,” and to “induce the flow of the material,” ([0052], [0055]). It is clear that in producing a flow of the solid feedstock material for extrusion of the material, the material becomes malleable or formable to some extent in the course of being extruded, and as previously noted, rotating one surface against another under pressure in order to cause deformation and flow would generate some degree of frictional heat. Accordingly, the apparatus of Shin is capable of and configured to generate frictional heat at the portion of the metal-based feedstock material it is made to rotate against. The specification and claims have not defined a required degree of heat or malleability and the claims are directed to an apparatus, which is defined by what it is, rather than what it does. The recited limitations as claimed do not define the claimed structure as distinguishable over Shin.
Applicant argues (pp. 13-14) that the objective, methods, and systems of the present teachings are completely different from the teachings of Shin, as the present system/methods are designed to generate sufficient frictional heating and microstructure refinement to soften the materials to a malleable state and then deform the materials to different shapes. Applicant states the die rotation rates are sufficiently high to generate the claimed frictional heat to heat the metal-based material to a malleable state, and the “malleable state” significantly increases the requirement of the apparatus and the friction die to rotate at high speed to introduce sufficient heating and microstructure refinement for decreasing the flow stress of the extruded malleable material. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific rotation rates of the die) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, Shin analogously relates to rotating a die against a metal-based feedstock material pressed against the die in order to refine the grains of the material, induce flow, and to realize extrusion of the material ([0040]).
Finally, Applicant argues (p. 14) that the requirement and principles for the machine of Susnjara is totally different, as the teaching of the present application are used for solid-state metal processing, and the forming/bonding of melted thermoplastic is totally different from forming/boding of metal since the material properties are different. Accordingly, Applicant states that the teachings of the present invention cannot be learned from Susnjara.
It is noted that the specification in the instant case recites in paragraph [0060] that “generally, any material, including metal, thermoplastic, composites, and edibles, that can be softened by temperature elevation can be used as a feedstock material 102 in accordance with the principles of the present teachings.” Nevertheless, in view of the amendment to specifically require use of a metal-based material, the secondary reference of Dong has been applied in place of Susnjara. Dong relates to 3D metal printing and subsequent forming/forging.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Segal, US 7096705 B2, describes extrusion of metal-based materials with ultra-fine structures using a rotating die.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754